Citation Nr: 0409998	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  01-06 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for service-
connected residuals of a fracture of the right (major) wrist with 
carpal dissociation, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for service-
connected tender scar, a residual of right wrist surgery, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to October 
1980.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in which 
the RO denied entitlement to an increased rating for his right 
wrist disability. 

In July 2003, the Board remanded this case to the RO so that 
additional development could be accomplished.  This will be 
discussed further below.

In the July 2003 remand, the Board noted the contention of the 
veteran's representative to the effect that a separate 10 percent 
disability rating was warranted for a tender and painful scar on 
the right wrist.  The Board instructed the RO to consider this 
matter.  
 
In an August 2003 rating decision, the RO granted service 
connection for a tender scar as a residual of right wrist surgery.  
A 10 percent rating was assigned, effective December 17, 2001.  

In August 2003, the veteran filed a statement which the Board 
construes as a notice of disagreement (NOD) as to the disability 
rating assigned for the right wrist scar.  The RO has not yet 
issued a Statement of the Case (SOC) as to the issue of 
entitlement to an increased rating for the right wrist scar.  
Under the jurisprudence of the United States Court of Appeals for 
Veterans Claims (Court), the Board is obligated to remand the 
issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).  
Consequently, the matter will also be addressed in the REMAND 
below.

This appeal is REMANDED to the RO via the VA Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

Reasons for remand

1.  Increased rating for residuals of a fracture of the right 
(major) wrist with carpal dissociation.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court held 
that compliance with remand instructions is neither optional nor 
discretionary.  The Court further held that where the remand 
orders of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  

In its July 2003 remand, the Board requested that the Veterans 
Benefits Administration (VBA) provide the veteran with notice of 
the Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) [codified as amended 
at 38 U.S.C. § 5107(a)].  The Board noted that the VCAA requires 
VA to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 
5103 (West Supp. 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not mentioning 
who is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  

A review of the record reveals that VBA did not provide the 
requested VCAA notice.  This is contrary to the Court's holding in 
Stegall, and the issue must be remanded for VCAA compliance and 
compliance with the Board's remand.   

2.  Increased rating for a tender scar as a residual of right 
wrist surgery.

As noted in the Introduction, an August 2003 VA rating decision 
granted service connection for a tender scar as a residual of 
right wrist surgery.  A 10 percent disability rating was assigned.  
Later in August 2003, the veteran submitted a statement to the 
agency of original jurisdiction.  He attached a photocopy of the
RO rating decision in which he had underlined the sentence 
"Service connection
has been granted at 10 percent disabling for the scar of the right 
wrist."  A comment, presumably added by the veteran, was 
"wrongfully stated".  In his statement, the veteran indicated that 
there are two scars, one each on the front and back of the wrist, 
and that they are acutely painful when the weather changes, making 
it hard for him to write or pick up anything.  

VA regulations provide that any written communication from a 
claimant expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original jurisdiction 
and a desire to contest the result will constitute a NOD; no 
special wording is required.  See 38 C.F.R. § 20.201 (2003); see 
also Tomlin v. Brown, 5 Vet. App. 355 (1993).  The Board finds 
that the August 2003 statement from the veteran can be construed 
as a timely NOD as to the disability evaluation assigned for the 
right wrist scar.  The correspondence is in writing; it appears to 
express dissatisfaction with the 10 percent rating, and was timely 
filed within the requisite one-year time period.  38 C.F.R. §§ 
20.302 (2003).

The filing of a NOD initiates the appeal process.  See Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995).  The RO has not yet issued 
a SOC as to the issue of entitlement to an increased rating for 
right wrist scar.  In Manlicon v. West, 12 Vet. App. 238 (1999), 
the Court held that in circumstances where a NOD is filed, but a 
SOC has not been issued, the Board must remand the claim to direct 
that a SOC be issued. 

Accordingly, this case is REMANDED to VBA for the following:

1.  VBA must review the Board's July 2003 remand and veteran's VA 
claims folder and ensure that all notification and development 
action required by the VCAA is completed.  If required by the 
circumstances, the claim of entitlement to an increased disability 
rating for the right wrist fracture residuals should be 
readjudicated.  If no readjudication is necessary, of if the claim 
is readjudicated and the outcome is unfavorable to the veteran, 
the case should be returned to the Board for further appellate 
review, after all appropriate due process considerations have been 
satisfied.  

2.  VBA must issue a SOC pertaining to the issue of entitlement to 
an increased rating for the service-connected  right wrist scar.  
The veteran and his representative should be provided with copies 
of the SOC and advised of the time period in which to perfect the 
appeal.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).





CONTINUED ON NEXT PAGE


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) [to be 
codified at 38 U.S.C. §§ 5109B, 7112].



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





